UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: 8/31 Date of reporting period: 07/01/2014-6/30/2015 Item 1. Proxy Voting Record. Name of Fund: Hilton Yield Plus Fund Period: July 1, 2014 to June 30, 2015 Company Name Meeting Date CUSIP Ticker Vote MRV Proposal Proposed by Issuer or Security Holder Effective at the close of business on December 5, 2014, the Hilton Yield Plus Fund, a series of Managed Portfolio Series (the Predecessor Fund), reorganized into the Direxion Hilton Tactical Income Fund, a series of the Direxion Funds. The proxy voting records for the Hilton Yield Plus Fund for the period July 1, 2014 through December 5, 2014, were included in the Form N-PX for the period July 1, 2014 through June 30, 2015 for the Direxon Funds as Direxion Hilton Tactical Income Fund. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date December 10, 2015
